Third District Court of Appeal
                               State of Florida

                          Opinion filed March 21, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-98
                         Lower Tribunal No. 15-28588
                             ________________

                 Alma R. Gutierrez and Raul Touzon,
                                   Appellants,

                                        vs.

                  The Bank of New York Mellon, etc.,
                                    Appellee.


     An appeal from the Circuit Court for Miami-Dade County, Jacqueline
Hogan Scola, Judge.

     Benitez & Associates and Leo Benitez and Lizette Benitez, for appellants.

       McGuireWoods LLP and Sara F. Holladay-Tobias, Emily Y. Rottmann, and
Brittney Lauren Bell (Jacksonville), for appellee.


Before SUAREZ, SCALES, and LUCK, JJ.

                        ON CONFESSION OF ERROR

     PER CURIAM.

     Pursuant to the Bank of New York Mellon’s partial confession of error, we
reverse the Final Judgment in part on the sole issue of compliance with conditions

precedent, and affirm as to all remaining issues on appeal. We remand for further

proceedings on the issue of compliance with conditions precedent.

      Reversed in part, affirmed in part, and remanded with instructions.




                                        2